Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146751                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  MARIA VASILAKIS and SPYRIDON                                                                                         Justices
  VASILAKIS,
             Plaintiffs-Appellants,
  v                                                                  SC: 146751
                                                                     COA: 306122
                                                                     Macomb CC: 2010-005294-CZ
  TROTT & TROTT, P.C., RESIDENTIAL CREDIT
  SOLUTIONS, HOME LOAN SERVICES, INC.,
  f/k/a ALTEGRA CREDIT CO., INC., d/b/a FIRST
  FRANKLIN LOAN SERVICES, and FEDERAL
  NATIONAL HOME LOAN CORP., a/k/a FANNIE
  MAE,
             Defendants-Appellees,

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 15, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
           s0826
                                                                                Clerk